Citation Nr: 1211612	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  10-18 397A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to educational assistance benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1969.  The appellant is his daughter.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the appellant's claim for educational assistance benefits under Chapter 35, Title 38, United States Code.

For the reasons set forth below, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required on her part.


REMAND

In June 2011, the appellant testified at a video conference hearing before an Acting Veterans Law Judge (VLJ) of the Board.  In February 2012, the Board wrote the appellant, informed her that the VLJ who conducted the hearing in June 2011 was no longer employed by the Board, and asked her if she wanted to attend another hearing.  By response received in March 2012, the appellant indicated that she would like to appear at a hearing before a VLJ of the Board at the RO.  In light of the appellant's request, the record on appeal must be returned to the agency of original jurisdiction.  A remand is required. 38 C.F.R. §§ 19.9, 20.704 (2011).

For the reasons stated, this case is REMANDED for the following action:

Schedule the appellant for a hearing at the RO, to be held before a traveling VLJ of the Board.  Give her and her representative advance notice of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b).

After the appellant and her representative have been given an opportunity to appear at a Board hearing, the record on appeal should be returned to the Board, if otherwise in order.  No action is required by the appellant until she receives further notice, but she may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2011).

